IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                             No. 01-20616
                           Summary Calendar
                        USDC No. H-01-CR-80-1


UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

CESAR ALEJANDRO RAMIREZ-DIAZ,
                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      --------------------
                          July 16, 2002

Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Cesar

Alejandro Ramirez-Diaz has moved for leave to withdraw and has

filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967).    Ramirez-Diaz was notified of counsel’s motion and

brief and did not file a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issues for appeal.    Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No.
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.